Citation Nr: 1733789	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to April 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a hearing was held before a Decision Review Officer (DRO) at the RO; in May 2016 a videoconference hearing was held before the undersigned; transcripts of both hearings are in the record.  In October 2015 and August 2016 this matter was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and is not shown to have otherwise been exposed to Agent Orange/herbicides in service.

2.  IHD was not manifested during the Veteran's active service or for many years thereafter, and is not shown to be related to an event, injury or disease in service.


CONCLUSION OF LAW

Service connection for IHD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in November 2012 and February 2013.  A notice deficiency is not alleged.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge conducting a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the May 2016 videoconference hearing, the undersigned identified the issue and notified the Veteran of what is necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

Pursuant to the Board's remand instructions, the AOJ arranged for exhaustive development to verify the Veteran's allegations of exposure to Agent Orange on board Navy vessels.  The Veteran's service treatment records (STRs) are associated with his record (interspersed in the record, in part, among VA records received in 1992)..  His postservice treatment records identified were obtained.  At the May 2016 videoconference hearing he testified that a treating physician (identified variously as either a VA or a private provider in either North Carolina or Oklahoma) had related his heart disease to environmental exposures in service.  He was advised that that physician's records would be sought.  In September 2016 (pursuant to the Board's remand) he was asked to identify, and provide authorization for VA to secure records from, the physician who had related his heart disease in service (or submit such opinion himself).  [As a physician with the name the Veteran provided at the hearing could not be located.]  He did not respond, and it is assumed that no such opinion is available.  The Board has considered whether an examination to secure a medical opinion regarding the etiology of the Veteran 's IHD, but determined that without evidence or a related event, injury or disease in service, and with no competent evidence that the Veteran's IHD might be related to service, even the low threshold standard for determining when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims (CAVC) is not met, and that an examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No pertinent evidence that is available has been identified.  VA's duty to assist is met.  Neither the Veteran nor his representative has asserted a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases, to include cardiovascular disease, may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases (to include IHD) may be service connected on a presumptive basis as due to exposure to Agent Orange/herbicides in service if manifested in a veteran who served in Vietnam during the Vietnam Era.   38 U.S.C.A. § 1116.  The presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 have been extended to Veterans who during service were exposed to Agent Orange/herbicides in other locations where herbicides were used (or otherwise in service), but in such cases exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e) to apply.  

Service connection may be granted for a disease diagnosed after service where all of the evidence establishes that the disease was incurred in service.  Presumptive provisions are meant to liberalize, not limit, the standard of proof for establishing service connection.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant in this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

The Veteran was assigned to the USS Bristol County in March and April 1975 and the USS Coral Sea from July 1975 to about April 1977.  His STRs are silent regarding findings, complaints, diagnosis or treatment of IHD.  Chest X-rays in April 1975 and April 1977 were normal.  He was seen in August 1975 for a complaint of chest pain, which was determined to be noncardiac in origin.  On examination for discharge from service, his heart was normal on clinical evaluation.

Postservice medical evidence includes the report of a June 1984 VA examination, when no heart abnormalities were noted on clinical evaluation (heart rate and rhythm were normal, and there were no murmurs.  

A September 1991 medical record notes the Veteran was seen for complaints of chest pain on lifting heavy objects.  The diagnosis was a muscle strain, and he was advised how to lift properly.  A March 1993 medical record notes he was being followed for elevated cholesterol.  On examination heart rate and rhythm were regular; there were no murmurs, rubs, or gallops.

Indian Hospital records from 1993 show ongoing treatment for elevated cholesterol (including with prescribed medication) and that a May 2000 listing of the Veteran's medical problems included hypercholesterolemia, but no cardiac abnormality.  In October and November 1994 the Veteran underwent extensive observation and work-up (including cardiac catheterization).

An April 1995 State of Oklahoma disability determination examination report notes a chief complaint of shortness of breath.  The Veteran was noted to be a smoker who at the time was smoking one and half packs per day (decreased from three packs per day).  A system review indicates that he had a history of cardiac catheterization for chest pain and shortness of breath that was negative.  Test results were negative for hypertension, but had elevated levels of cholesterol.  The diagnosis was chronic lung disease and anxiety complex with stress.

A February 2012 medical record associated with a visit as due to chest pain indicates a family history of IHD.  

In his July 2012 claim for VA benefits the Veteran alleged service in Cambodia during Vietnam.

A September 2012 email indicates exposure to herbicides will be conceded for cases where a veteran is shown to have served in the southeastern part of Kampong Cham Province and Dar and Prek Clong plantations in Cambodia in June 1969.  

A March 2013 record of a cardiac procedure notes a diagnosis of chest pain due to unstable angina, dyspnea, and CAD (coronary artery disease).

May 2013 Oklahoma City VAMC records show the Veteran has a diagnosis of IHD.

A June 2013 formal finding by the Joint Services Records Research Center (JSRRC) notes that the Veteran was asked to provide the circumstances of his alleged exposure to Agent Orange in Cambodia, and did not respond.  The JSRRC found that there was insufficient information in the record to corroborate the Veteran's assertion that he was exposed to Agent Orange in Cambodia (and indicated all efforts to obtain the information sought had been exhausted, and any further attempts would be futile).

In his September 2013 notice of disagreement the Veteran alleged that he was exposed to Agent Orange serving on board a ship in the Navy.  He asserted that barrels of Agent Orange were stored on the flight deck.  

At the October 2013 hearing before a DRO the Veteran alleged that he saw barrels of Agent Orange on the USS Coral Sea, and that one of the containers burst, spilling the herbicide.  

In December 2013 the Veteran submitted a copy of an article he found on the internet purportedly showing a pick-up of an Agent Orange barrel from the USS White Plains in 1970 (to support that Agent Orange was carried by U.S. Navy vessels).

A March 2014 cardiology consultation report notes that the Veteran had shortness of breath, water retention, and weight gain with increased angina secondary to sudden weight gain and fluid overload and mild congestive heart failure.  

A September 2015 emergency room record notes that the veteran  was seen one week following the emplacement of two cardiac stents.  

At the May 2016 videoconference hearing before the undersigned the Veteran alleged that he was exposed to Agent Orange on the USS Coral Sea (an aircraft carrier), and that he first received a diagnosis of IHD in 2003.  He related that he had a problem with cholesterol in service.  He stated that he was noted to have a heart murmur within a year following his discharge from service.

In response to an inquiry by the AOJ, the Defense Personnel Records Information Retrieval System (DPRIS) stated that they have been unable to verify that U.S. Navy ships or aircraft stored or used tactical herbicides, including Agent Orange, in the Republic of Vietnam.  The DLA (Defense Logistics Agency) acquired the herbicides and arranged for their transport (in barrels) primarily by rail from the manufacturer to the port of embarkation.  Civilian merchant ships transported the herbicides to Vietnam.  

A February 2017 JSRRC formal finding determined that the evidence failed to confirm the Veteran was exposed to herbicides (Agent Orange) while serving on the USS Bristol in March and April 1975 and on the USS Coral Sea from July 1975 to April 1977 (and that all efforts to obtain the information sought had been exhausted, and further attempts would be futile).

As the Veteran's primary theory of entitlement to the benefit sought is one of presumptive service connection under 38 U.S.C.A. § 1116 (based on exposure to herbicides).  The Veteran served on active duty in the U.S. Navy (beginning at the tail end of the Vietnam Era, but after U.S. Armed Forces were withdrawn from Vietnam).  He initially alleged that he served in Cambodia and was exposed to herbicides in the course of such service.  He was asked to provide details of this alleged exposure, and did not respond; therefore verification could not be completed.  Development in the matter established that the service department and VA acknowledged incident of herbicide use in Cambodia (in areas bordering Vietnam in June 1969) preceded the Veteran's active duty service by more than 5 years.  The Veteran thereafter apparently abandoned that allegation, and alleged that he was exposed to Agent Orange on the Navy vessels on which he served (and in support provided a copy of a photograph from the internet purportedly showing a barrel of Agent Orange being lifted/removed from a U.S. Navy Vessel).  The Board notes (without directly addressing whether or not the photograph actually depicts what is alleged)  that the photograph shows a ship on which the Veteran did not serve and was taken at a time a number of years prior to his entry on active duty.  Therefore, the photograph has no probative value regarding his own allegation of exposure to herbicides in service.  

The AOJ forwarded his allegation of exposure to Agent Orange (by virtue of service on an aircraft carrier that transported barrels of Agent Orange, including in a barrel that spilled the herbicide on a flight deck where it was kept) for verification.  The service department then certified that Agent Orange/herbicides was not transported by U.S. Navy vessels.  [The Board also notes that most of the Veteran's service was subsequent to the Vietnam Era.]  The Veteran's statements and sworn testimony of what he purportedly saw in service are self-serving and lack sufficient probative value to overcome the service department certification.  Accordingly, the Board finds that the Veteran is not shown to have been exposed to Agent Orange/herbicides in services, and is not entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

It is not in dispute that the Veteran now has an IHD; CAD has been diagnosed, including by VA (see May 2013 VAMC record).   However, ischemic heart disease was not manifested in service (to include on examination for discharge), and is not shown to have been manifested in the first postservice year.  While the Veteran has alleged that he was found to have a heart murmur in the first year following his discharge from service, there is no record of such finding and his report of what was reported noted in the remote past is too tenuous to constitute probative medical evidence of such remote clinical finding.  Notably, subsequent examinations, including in June 1984 and March 1993 specifically did not find a murmur.  Furthermore, there are various types of murmurs, and the finding of one (of unspecified type) does not establish the existence of cardiovascular disease/IHD.  Consequently, service connection for IHD on the basis that such disease became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309(a) is not warranted. 

Because cardiovascular disease is listed as a chronic disease in 38 C.F.R. § 3.309(a), service connection may be established for such disease by showing continuity of symptoms.  Here, as evidenced by the record outlined above, continuity of symptoms is simply not shown (and has not been specifically alleged).

What remains for consideration is whether or not the Veteran's IHD is shown to somehow otherwise be etiologically related to his service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In the absence of an apparent related disease, injury or event in service, that is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is a layperson, and his own opinion in the matter has no probative value.  While he has alleged that a treatment-provider related his IHD to environmental factors in service, the Board's review of the record did not find any medical opinion to such effect, and the Veteran has not provided any details to enable a further search for such opinion.  

In summary, the Veteran did not serve in Vietnam during the Vietnam Era, and is not shown to have been exposed to Agent Orange/herbicides in service.  His IHD was not manifested in service or for many years thereafter.  And the IHD is not shown by competent evidence to be etiologically related to his service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for ischemic heart disease is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


